Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 1 of 51 Page ID #113



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

  CONNIE YOUNG, INDIVIDUALLY                  )
  AND ON BEHALF OF ALL OTHERS                 )
  SIMILARLY SITUATED,                         )
                                              )
         Plaintiff,                           )     Civil No. 19-cv-496
                                              )
  v.                                          )
                                              )     JURY TRIAL DEMANDED
  WORLD WIDE TECHNOLOGY, LLC                  )
                                              )
         Defendant.                           )


           DEFENDANT WORLD WIDE TECHNOLOGY, LLC’S ANSWER AND
             AFFIRMATIVE DEFENSES TO CLASS ACTION COMPLAINT

         Defendant World Wide Technology, LLC (“Defendant” or “WWT”), by and through its

  attorneys, Bryan Cave Leighton Paisner LLP, submits the following Answer to Plaintiff Connie

  Young’s (“Plaintiff”) Class Action Complaint (“Complaint”). Defendant advises that the

  employer for the non-contractor employees at the facility in question was World Wide

  Technology Holding Company, LLC.

                                         INTRODUCTION

         1.      Plaintiff began working for Defendant in on or about 2016.

         ANSWER:        Defendant denies that Plaintiff was ever employed by Defendant.

  Defendant admits that Plaintiff was assigned by another company to work at Defendant’s

  premises in or around May 2016. Except as expressly stated, Defendant denies the allegations

  in this paragraph.

         2.      Plaintiff worked for Defendant in Illinois.

         ANSWER:        Defendant denies that Plaintiff was ever employed by Defendant.

  Defendant admits that Plaintiff was assigned by another company to work at Defendant’s

                                            Page 1 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 2 of 51 Page ID #114



  premises in or around May 2016 in Illinois. Except as expressly stated, Defendant denies the

  allegations in this paragraph.

          3.     While most establishments and employers use conventional methods for tracking

  time worked (such as ID badge swipes or punch clocks), Defendant, upon information and

  belief, mandated and required that employees have finger(s) scanned by a biometric

  timekeeping device.

         ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to

  the truth or falsity of the allegations in this paragraph regarding what methods establishments or

  employers other than Defendant use to track time worked or whether those methods are

  “conventional.” Except as expressly stated, Defendant denies the allegations in this paragraph.

         4.       Unlike ID badges or time cards - which can be changed or replaced if stolen or

  compromised - biometrics are unique, permanent biometric identifiers associated with each

  employee.

         ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to

  the truth or falsity of the allegations in this paragraph regarding the nature of

  “biometrics.” Defendant denies that its time tracking system collected, captured, used, or stored

  any “biometrics” or “biometric identifiers.” Defendant denies that its time tracking system

  exposed its workers to any privacy risks, risks of identity theft or unauthorized tracking, or any

  other harm. Except as expressly stated, Defendant denies the allegations in this paragraph.

         5.       This exposes Defendant’s employees, including Plaintiff, to serious and

  irreversible privacy risks.

         ANSWER: Defendant denies the allegations in this paragraph.




                                             Page 2 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 3 of 51 Page ID #115



         6.       For example, if a biometric database is hacked, breached, or otherwise exposed -

  such as in the recent Equifax data breach — employees have no means by which to prevent

  identity theft, unauthorized tracking, and other improper or unlawful use of this information.

         ANSWER: Defendant denies the allegations in this paragraph.

         7.       As an employee/worker of Defendant, Plaintiff was required to “clock in” and

  “clock out” of work shifts by having her fingerprint scanned by a biometric timeclock which

  identified each employee, including Plaintiff.

         ANSWER: Defendant denies the allegations in this paragraph.

         8.       The Illinois Biometric Information Privacy Act (hereinafter “BIPA” or the

  “Act”) expressly obligates Defendant to obtain an executed, written release from an

  individual, as a condition of employment, in order to capture, collect, and store an

  individual’s biometric identifiers or biometric information, especially a fingerprint or hand

  geometry scan, and biometric information derived from it.

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph.          Except as

  expressly stated, Defendant denies the allegations in this paragraph. Defendant denies that it

  violated the BIPA.

         9.       BIPA further obligates Defendant to inform its employees in writing that a

  biometric identifier or biometric information is being collected or captured; to tell its

  employees in writing for how long it will store their biometric data or information and any

  purposes for which biometric information is being captured, collected, and used; and to


                                             Page 3 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 4 of 51 Page ID #116



  make available a written policy disclosing when it will permanently destroy such

  information.

          ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph.          Except as

  expressly stated, Defendant denies the allegations in this paragraph. Defendant denies that it

  violated the BIPA.

          10.     BIPA makes all of these requirements a precondition to the collection or

  recording of fingerprints, hand geometry scans, or other associated biometric information

  - under the Act, no biometric identifiers or biometric information may be captured,

  collected, purchased, or otherwise obtained if these pre-capture, pre-collection, pre-

  storage, or pre-obtainment requirements are not met.

          ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph.          Except as

  expressly stated, Defendant denies the allegations in this paragraph. Defendant denies that it

  violated the BIPA.

          11.     The State of Illinois takes the privacy of biometric data seriously.

          ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to

  the truth or falsity of the allegations in this paragraph.




                                               Page 4 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 5 of 51 Page ID #117



          12.     There is no realistic way, absent surgery, to reassign someone’s biometric data.

  A person can obtain a new social security number, but not a new hand, which makes the

  protection of, and control over, biometric identifiers and biometric information particularly.

          ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to

  the truth or falsity of the allegations in this paragraph.

          13.     Defendant captured, collected, received through trade, and/or otherwise

  obtained and biometric identifiers or biometric information of their Illinois employees, like

  Plaintiff, without properly obtaining the above-described written executed release, and

  without making the required disclosures concerning the collection, storage, use, or

  destruction of biometric identifiers or information.

          ANSWER: Defendant denies the allegations in this paragraph.

          14.     Additionally, upon information and belief, Plaintiff and the Class members are

  aggrieved because, upon information and belief, Defendant improperly disclosed employees’

  biometric data to out-of-state third-party vendors in violation of BIPA.

          ANSWER: Defendant denies the allegations in this paragraph.

          15.     Upon information and belief, Defendant lacks retention schedules and

  guidelines for permanently destroying Plaintiff’s and the Class’s biometric data and has not and

  will not destroy Plaintiff’s or the Class’s biometric data as required by BIPA.

          ANSWER: Defendant denies the allegations in this paragraph.

          16.     Plaintiff and the putative Class are aggrieved by Defendant’s failure to destroy

  their biometric data when the initial purpose for collecting or obtaining such data has been

  satisfied or within three years of employees’ last interactions with the company.

          ANSWER: Defendant denies the allegations in this paragraph.


                                               Page 5 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 6 of 51 Page ID #118



          17.      Plaintiff seeks damages and injunctive relief for Defendant’s BIPA violations,

  for herself and all those similarly situated.

          ANSWER:         Defendant denies that Plaintiff is entitled to the relief sought in this

  paragraph and denies the allegations in this paragraph.

                               PARTIES, JURISDICTION, AND VENUE

          18.      Plaintiff Connie Young is an individual citizen of the State of Illinois.

          ANSWER:         Defendant admits that Plaintiff is an individual.             Defendant lacks

  knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

  allegations in this paragraph.

          19.      Defendant World Wide Technology, LLC is a Missouri limited liability

  company.

          ANSWER: Defendant admits the allegations in this paragraph.

          20.      Jurisdiction is proper in this Court as Plaintiff is a citizen of Illinois and

  Defendant operates multiple business operations in Illinois, including in this county.

          ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant admits that

  it transacts business in Illinois. Defendant lacks knowledge or information sufficient to form a

  belief as to the truth or falsity of the allegations in this paragraph as to Plaintiff’s citizenship.

          21.      Venue is proper in this court pursuant to 735 ILCS 5/2-101 as, upon

  information and belief, Defendant does business in this county.

          ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant admits that

  it transacts business in Madison County, Illinois.


                                                Page 6 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 7 of 51 Page ID #119



                               PLAINTIFF SPECIFIC ALLEGATIONS

          22.     Plaintiff began working for Defendant on or about 2016.

          ANSWER:         Defendant denies that Plaintiff was ever employed by Defendant.

  Defendant admits that Plaintiff was assigned by another company to work at Defendant’s

  premises in or around May 2016. Except as expressly stated, Defendant denies the allegations

  in this paragraph.

          23.     Plaintiff is required to “clock-in” and “clock-out” using a timeclock that

  operated, at least in part, by scanning Plaintiff’s fingerprints.

          ANSWER: Defendant denies the allegations in this paragraph.

          24.     As an employee, Plaintiff was required to scan her fingers (index and pinky)

  multiple times so Defendant could create, collect, capture, construct, store, use, and/or obtain a

  biometric template for Plaintiff.

          ANSWER: Defendant denies the allegations in this paragraph.

          25.     Defendant then used Plaintiff’s biometrics as an identification and

  authentication method to track her time, potentially with the help of a third-party vendor.

          ANSWER: Defendant denies the allegations in this paragraph.

          26.     Defendant subsequently stored Plaintiff’s biometric data in its /their

  database(s).

          ANSWER: Defendant denies the allegations in this paragraph.

          27.     Each time Plaintiff began and ended her workday, in addition to clocking in and

  out for lunches and, upon information and belief, breaks, she was required to scan her

  fingerprint using the biometric timeclock device.

          ANSWER: Defendant denies the allegations in this paragraph.


                                               Page 7 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 8 of 51 Page ID #120



         28.      Plaintiff has never been informed of the specific limited purposes or length of

  time for which Defendant collected, stored, or used her biometrics.

         ANSWER: Defendant denies the allegations in this paragraph.

         29.      Plaintiff has never been informed of any biometric data retention policy

  developed by Defendant, nor has she ever been informed of whether Defendant will ever

  permanently delete her biometrics.

         ANSWER: Defendant denies the allegations in this paragraph.

         30.      Plaintiff has never been provided with nor ever signed a written release allowing

  Defendant to collect, capture, store, or otherwise obtain her fingerprint print, handprint, hand

  geometry, or other biometrics.

         ANSWER: Defendant denies that it ever collected, captured, stored, or otherwise

  obtained Plaintiff’s fingerprint, print, handprint, hand geometry, “or other biometrics.”

  Defendant lacks knowledge or information sufficient to form a belief as to the truth or falsity of

  the remaining allegations in this paragraph.

         31.      Plaintiff has continuously and repeatedly been exposed to the risks and harmful

  conditions created by Defendant’s violations of BIPA alleged herein.

         ANSWER: Defendant denies the allegations in this paragraph.

         32.      BIPA protects employees like Plaintiff and the putative Class from this precise

  conduct, and Defendant had no right to secure this data.

         ANSWER: Defendant denies that it “secure[d] this data” and denies the allegations

  in this paragraph.




                                             Page 8 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 9 of 51 Page ID #121



         33.      Through BIPA, the Illinois legislature has created a right — a right to receive

  certain information prior to an employer securing their highly personal, private and proprietary

  biometric data — and an injury — not receiving this extremely critical information.

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph.         Except as

  expressly stated, Defendant denies that the BIPA applies to the time tracking system or the

  components that Defendant uses and denies the allegations in this paragraph.

         34.      Pursuant to 740 ILCS 14/15(b), Plaintiff and the putative Class were entitled

  to receive certain information prior to Defendant securing their biometric data; namely,

  information advising them of the specific limited purpose(s) and length of time for which

  it/they collect(s), store(s), and use(s) their fingerprints and any biometrics derived

  therefrom; information regarding Defendant’s biometric retention policy; and, a written

  release allowing Defendant to collect and store their private biometric data.

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant denies the

  allegations in this paragraph.

     ILLINOIS’S STRONG STANCE ON PROTECTION OF BIOMETRIC INFORMATION

         35.      BIPA provides valuable privacy rights, protections, and benefits to

  employees in Illinois.

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that


                                            Page 9 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 10 of 51 Page ID #122



  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph.      Except as

  expressly stated, Defendant denies the allegations in this paragraph. Defendant denies that it

  violated the BIPA.

         36.     For example, BIPA’s requirements ensure that the environment for taking

  of biometrics is not forced or coerced; that individuals are freely advised that, by scanning

  one’s fingerprint and/or finger geometry, the employer is capturing, extracting, creating,

  and recording biometrics; that individuals can keep tabs on their biometric roadmaps (e.g.,

  who has their biometrics, for how long, and how it is being used), including after one’s

  employment ceases, or after the employer stops storing the employee’s biometrics if at all,

  when employer-employee files or policies may not be freely accessible; that individuals

  can evaluate the potential consequences of providing their biometrics; that companies

  must give individuals the right, and opportunity, to freely consent (or decline consent)

  before taking their biometrics; that, if the disclosure does not say so, the employee’s

  biometrics will not be used for any other purpose except for employee time and attendance

  and will not be used to run a criminal background check; and that their biometrics are

  being handled with a measure of security. The’ BIPA-required environment for the taking

  of biometrics provides legislatively-imposed peace for biometric subjects.

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph.      Except as




                                          Page 10 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 11 of 51 Page ID #123



  expressly stated, Defendant denies the allegations in this paragraph. Defendant denies that it

  violated the BIPA.

         37.       To this end, in passing the Biometric Information Privacy Act (hereinafter “the

  Act”), the Illinois General Assembly found:

               a. The use of biometrics is growing in the business and security screening
                  sectors and appears to promise streamlined financial transactions and security
                  screenings.

               b. Major national corporations have selected the City of Chicago and other
                  locations in this State as pilot testing sites for new applications of biometric-
                  facilitated financial transactions, including finger-scan technologies at
                  grocery stores, gas stations, and school cafeterias.

               c. Biometrics are unlike other unique identifiers that are used to access finances
                  or other sensitive information. For example, social security numbers, when
                  compromised, can be changed. Biometrics, however, are biologically unique
                  to the individual; therefore, once compromised, the individual has no
                  recourse, is at heightened risk for identity theft, and is likely to withdraw
                  from biometric-facilitated transactions.

               d. An overwhelming majority of members of the public are weary of the use of
                  biometrics when such information is tied to finances and other personal
                  information.

               e. Despite limited State law regulating the collection, use, safeguarding, and
                  storage of biometrics, many members of the public are deterred from
                  partaking in biometric identifier-facilitated transactions.

               f. The full ramifications of biometric technology are not fully known.

               g. The public welfare, security, and safety will be served by regulating the
                  collection, use, safeguarding, handling, storage, retention, and destruction of
                  biometric identifiers and information.

  See, 740 ILCS 14/5, Legislative findings; intent.

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA and the legislative history speak for themselves.        To the extent that Plaintiff’s

  characterization of the BIPA is inaccurate or incomplete, Defendant denies the allegations in

                                             Page 11 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 12 of 51 Page ID #124



  this paragraph. Except as expressly stated, Defendant admits that Plaintiff accurately quotes

  740 ILCS 14/5. Defendant denies that it violated the BIPA.

         38.     The law is specifically designed to require a company that collects

  biometrics to jump through several hoops, before collection, aimed, in part, at

  educating and protecting the person whose biometrics it is taking for its own use, and

  requiring signed, written consent attesting that the individual has been properly informed and

  has freely consented to biometrics collection.

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph. Defendant denies

  that it violated the BIPA.

         39.     The Act defines “Biometric identifier” as:

         a retina or iris scan, fingerprint, voiceprint, or scan of hand or face geometry.
         Biometric identifiers do not include writing samples, written signatures,
         photographs, human biological samples used for valid scientific testing or
         screening, demographic data, tattoo descriptions, or physical descriptions such
         as height, weight, hair color, or eye color. Biometric identifiers do not include
         donated organs, tissues, or parts as defined in the Illinois Anatomical Gift Act
         or blood or serum stored on behalf of recipients or potential recipients of
         living or cadaveric transplants and obtained or stored by a federally designated
         organ procurement agency. Biometric identifiers do not include biological
         materials regulated under the Genetic Information Privacy Act. Biometric
         identifiers do not include information captured from a patient in a health care
         setting or information collected, used, or stored for health care treatment,
         payment, or operations under the federal Health Insurance Portability and
         Accountability Act of 1996. Biometric identifiers do not include an X-ray,
         roentgen process, computed tomography, MRI, PET scan, mammography,
         or other image or film of the human anatomy used to diagnose, prognose,
         or treat an illness or other medical condition or to further validate
         scientific testing or screening.

  See, 740 ILCS 14/10.

                                            Page 12 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 13 of 51 Page ID #125



         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph.        Except as

  expressly stated, Defendant admits that Plaintiff accurately quotes the definition of “Biometric

  identifier” of 740 ILCS 14/10. Defendant denies that it violated the BIPA.

         40.     The Act defines “Biometric information” as:

         any information, regardless of how it is captured, converted, stored, or shared,
         based on an individual’s biometric identifier used to identify an individual.
         Biometric information does not include information derived from items or
         procedures excluded under the definition of biometric identifiers.

  See, 740 ILCS 14/10.

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph.        Except as

  expressly stated, Defendant admits that Plaintiff accurately quotes the definition of “Biometric

  information” of 740 ILCS 14/10. Defendant denies that it violated the BIPA.

         41.     The Act defines “Confidential and sensitive information” as:

         personal information that can be used to uniquely identify an individual or an
         individual’s account or property. Examples of confidential and sensitive
         information include, but are not limited to, a genetic marker, genetic testing
         information, a unique identifier number to locate an account or property, an
         account number, a PIN number, a pass code, a driver’s license number, or a
         social security number.

  See, 740 ILCS 14/10.




                                            Page 13 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 14 of 51 Page ID #126



         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph.      Except as

  expressly stated, Defendant admits that Plaintiff accurately quotes the definition of

  “Confidential and sensitive information” of 740 ILCS 14/10. Defendant denies that it violated

  the BIPA.

         42.    The Act defines “Private entity” as:

         any individual, partnership, corporation, limited liability company, association,
         or other group, however organized. A private entity does not include a State or
         local government agency. A private entity does not include any court of
         Illinois, a clerk of the court, or a judge or justice thereof.

  See, 740 ILCS 14/10.

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph.      Except as

  expressly stated, Defendant admits that Plaintiff accurately quotes the definition of “Private

  entity” of 740 ILCS 14/10. Defendant denies that it violated the BIPA.

         43.    The Act defines “Written release” as:

         informed written consent or, in the context of employment, a release executed
         by an employee as a condition of employment

  See, 740 ILCS 14/10.

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that


                                           Page 14 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 15 of 51 Page ID #127



  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph.         Except as

  expressly stated, Defendant admits that Plaintiff accurately quotes the definition of “Written

  release” of 740 ILCS 14/10. Defendant denies that it violated the BIPA.

         44.    The Act requires:

         A private entity in possession of biometric identifiers or biometric information
         must develop a written policy, made available to the public, establishing a
         retention schedule and guidelines for permanently destroying biometric
         identifiers and biometric information when the initial purpose for collecting or
         obtaining such identifiers or information has been satisfied or within 3 years of
         the individual’s last interaction with the private entity, whichever occurs first.
         Absent a valid warrant or subpoena issued by a court of competent
         jurisdiction, a private entity in possession of biometric identifiers or biometric
         information must comply with its established retention schedule and
         destruction guidelines.

  740 ILCS 14/15(a).

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph.         Except as

  expressly stated, Defendant admits that Plaintiff accurately quotes 740 ILCS 14/15(a).

  Defendant denies that it violated the BIPA.

         45.    Additionally, the Act provides:

         No private entity may collect, capture, purchase, receive through trade, or
         otherwise obtain a person’s or a customer’s biometric identifier or biometric
         information, unless it first:

                (1) informs the subject or the subject’s legally authorized representative in
                writing that a biometric identifier or biometric information is being
                collected or stored;



                                           Page 15 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 16 of 51 Page ID #128



                (2) informs the subject or the subject’s legally authorized representative in
                writing of the specific purpose and length of term for which a biometric
                identifier or biometric information is being collected, stored, and used; and

                (3) receives a written release executed by the subject of the biometric
                identifier or biometric information or the subject’s legally authorized
                representative.

  740 ILCS 14/15(b).

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph.         Except as

  expressly stated, Defendant admits that Plaintiff accurately quotes 740 ILCS 14/15(b).

  Defendant denies that it violated the BIPA.

         46.    Further, the Act provides:

         No private entity in possession of a biometric identifier or biometric
         information may sell, lease, trade, or otherwise profit from a person’s or a
         customer’s biometric identifier or biometric information.

  740 ILCS 14/15(c).

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph.         Except as

  expressly stated, Defendant admits that Plaintiff accurately quotes 740 ILCS 14/15(c).

  Defendant denies that it violated the BIPA.

         47.    The Act also provides:




                                             Page 16 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 17 of 51 Page ID #129



         No private entity in possession of a biometric identifier or biometric
         information may disclose, redisclose, or otherwise disseminate a person’s or a
         customer’s biometric identifier or biometric information unless:

                (1) the subject of the biometric identifier or biometric information or the
                subject’s legally authorized representative consents to the disclosure or
                redisclosure;

                (2) the disclosure or redisclosure completes a financial transaction
                requested or authorized by the subject of the biometric identifier or the
                biometric information or the subject’s legally authorized representative;

                (3) the disclosure or redisclosure is required by State or federal law or
                municipal ordinance; or

                (4) the disclosure is required pursuant to a valid warrant or subpoena
                issued by a court of competent jurisdiction.

  740 ILCS 14/15(d).

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph.          Except as

  expressly stated, Defendant admits that Plaintiff accurately quotes 740 ILCS 14/15(d).

  Defendant denies that it violated the BIPA.

         48.    Furthermore, the Act provides:

         A private entity in possession of a biometric identifier or biometric
         information shall:

                (1) store, transmit, and protect from disclosure all biometric identifiers and
                biometric information using the reasonable standard of care within the
                private entity’s industry; and

                (2) store, transmit, and protect from disclosure all biometric
                identifiers and biometric information in a manner that is the same as
                or more protective than the manner in which the private entity stores,
                transmits, and protects other confidential and sensitive information.

  740 ILCS 14/15(e).

                                            Page 17 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 18 of 51 Page ID #130



         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations of this paragraph.            Except as

  expressly stated, Defendant admits that Plaintiff accurately quotes 740 ILCS 14/15(e).

  Defendant denies that it violated the BIPA.

         49.     BIPA provides statutory damages if an employer takes an employee’s biometrics

  and invades an employee’s privacy by circumventing BIPA’s preconditions and requirements.

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph.            Except as

  expressly stated, Defendant denies the allegations in this paragraph. Defendant denies that it

  violated the BIPA.

         50.     The Act explicitly provides a private right of action for violations of the Act, and

  provides that a prevailing party “may recover for each violation:”

                 (1) against a private entity that negligently violates a provision of this Act,
                 liquidated damages of $1,000 or actual damages, whichever is greater;

                 (2) against a private entity that intentionally or recklessly violates a
                 provision of this Act, liquidated damages of $5,000 or actual damages,
                 whichever is greater;

                 (3) reasonable attorneys’ fees and costs, including expert witness fees and
                 other litigation expenses; and

                 (4) other relief, including an injunction, as the State or federal court may
                 deem appropriate.

  740 ILCS 14/20.

                                             Page 18 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 19 of 51 Page ID #131



         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph.       Except as

  expressly stated, Defendant admits that Plaintiff accurately quotes portions of 740 ILCS 14/20.

  Defendant denies that it violated the BIPA.

         51.     In enacting BIPA, the Illinois General Assembly explicitly singled out and bound

  employers to BIPA’s requirements. 740 ILCS § 14/10 (defining “Written release” in the context

  of employment); 740 ILCS 5 14/15(b)(3).

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph.        Except as

  expressly stated, Defendant denies the allegations in this paragraph. Defendant denies that it

  violated the BIPA.

         52.     In fact, BIPA requires express written consent not only in order to capture or

  collect biometrics in the first place, but in the context of employment, the requirement goes a

  step further: the employer must obtain “informed written consent,” in the form of “a release

  executed by an employee,” and further, the release must be executed “as a condition of

  employment.” Id. These formalized protections enable employees to freely consent to the taking

  of their biometrics.

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that


                                            Page 19 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 20 of 51 Page ID #132



  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph.         Except as

  expressly stated, Defendant denies the allegations in this paragraph. Defendant denies that it

  violated the BIPA.

         53.     Defendant violated these clear protections of the Act; Defendant violated, and

  upon information and belief, continue to violate its employees’ biometric privacy rights.

         ANSWER: Defendant denies the allegations in this paragraph.

            DEFENDANT’S BIOMETRIC FINGER-SCANNING OF EMPLOYEES

         54.     At relevant times, Defendant has taken the rather invasive and coercive step

  of requiring employees to be fingerprint scanned, and then using biometric information

  captured from those fingerprint scans, and data derived therefrom, to identify the employee

  and track employee work time.

         ANSWER: Defendant denies the allegations in this paragraph.

         55.     After an employee’s finger scans are captured, collected, and/or recorded by

  Defendant, employees are subsequently required to scan their finger into one of Defendant’s

  biometric time clocks when they clock in or out at work.

         ANSWER: Defendant denies the allegations in this paragraph.

         56.     Defendant captured, collected, stored, and/or otherwise obtained the employee’s

  biometrics in order to identify and verify the authenticity of the employee who is clocking in or

  out.

         ANSWER: Defendant denies the allegations in this paragraph.

         57.     Moreover, Defendant caused these biometrics to be associated with employees,

  along with other employee personal and work information.


                                            Page 20 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 21 of 51 Page ID #133



         ANSWER: Defendant denies the allegations in this paragraph.

         58.     Defendant has a practice of using biometric time clocks to track its employees,

  albeit without regard to Illinois’ requirements under BIPA.

         ANSWER: Defendant denies the allegations in this paragraph.

         59.     As part of the employee time-clocking process, Defendant caused biometrics

  from employee finger scans to be recorded, collected, captured, and stored at relevant times.

         ANSWER: Defendant denies the allegations in this paragraph.

         60.     Defendant has not, on information and belief, properly informed

  employees in writing that a biometric identifier or biometric information is being

  captured, obtained ; collected or stored; informed employees in writing of the specific

  purpose and length of term for which a biometric identifier or biometric information is

  being collected, stored, and used; obtained employees’ proper written consent to the

  capture, collection, obtainment or storage of their biometric identifier and biometric

  information derived from it; or obtained employees’ executed written release as a

  condition of employment.

        ANSWER: Defendant denies the allegations in this paragraph.

         61.     When Plaintiff arrived for work, and when Plaintiff left or clocked in or out of

  work, at relevant times during her employment, Defendant required Plaintiff to submit

  Plaintiff’s finger scan to the biometric timekeeping system.

        ANSWER: Defendant denies the allegations in this paragraph.

         62.     The system captured, collected, stored, and/or otherwise obtained

  Plaintiff’s biometrics.

         ANSWER: Defendant denies the allegations in this paragraph.


                                            Page 21 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 22 of 51 Page ID #134



         63.    Defendant further required Plaintiff to scan Plaintiff’s finger(s) in order to

  use the biometric system, so that the timekeeping system captured, collected, stored,

  and/or otherwise obtained Plaintiff’s finger scan, matched Plaintiff’s finger scan

  biometrics, and associated Plaintiff’s biometrics with Plaintiff’s identity.

        ANSWER: Defendant denies the allegations in this paragraph.

         64.    Defendant did not at any time, on information and belief: inform Plaintiff

  in writing (or otherwise) that a biometric identifier and biometric information was

  being obtained, captured, collected, and/or stored, or of the specific purposes and

  length of term for which a biometric identifier or biometric information was being

  collected, captured, stored, and/or used; obtain, or attempt to obtain, Plaintiff’s

  executed written release to have Plaintiff’s biometrics captured, collected, stored, or

  recorded as a condition of employment — Plaintiff did not provide consent required by

  BIPA to the capture, collection, storage, obtainment, and/or use of Plaintiff’s fingerprint,

  finger scan, finger geometry, or associated biometrics. Nor did Plaintiff know or fully

  understand that Defendant was collecting, capturing, and/or storing biometrics when

  Plaintiff was scanning Plaintiff’s finger; nor did Plaintiff know or could Plaintiff know all

  of the uses or purposes for which Plaintiff’s biometrics were taken.

         ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to

  the truth or falsity of the allegations in this paragraph regarding Plaintiff’s knowledge.

  Defendant denies that it violated the BIPA and denies the remaining allegations in this

  paragraph.

         65.    Upon information and belief, Defendant has not publicly disclosed its retention

  schedule and guidelines for permanently destroying employee biometrics, if they exist.


                                           Page 22 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 23 of 51 Page ID #135



        ANSWER:         The allegations in this paragraph incorrectly assume that Defendant

  captured, obtained, collected, stored, used, or retained any employee’s “biometric identifier”

  or “biometric information,” as defined under the BIPA, and therefore, Defendant denies the

  allegations in this paragraph. Further, Defendant denies the allegations in this paragraph.

         66.      Defendant, on information and belief, has no written policy, made available to

  the public, that discloses its retention schedule and/or guidelines for retaining and then

  permanently destroying biometric identifiers and information.

        ANSWER:         The allegations in this paragraph incorrectly assume that Defendant

  captured, obtained, collected, stored, used, or retained any employee’s “biometric identifier”

  or “biometric information,” as defined under the BIPA, and therefore, Defendant denies the

  allegations in this paragraph. Further, Defendant denies the allegations in this paragraph.

         67.      The Pay by Touch bankruptcy that catalyzed the passage of BIPA

  highlights why conduct such as Defendant’s — where individuals are aware that they are

  providing a biometric but not aware of to whom or for what purposes they are doing so —

  is dangerous.

        ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to

  the truth or falsity of the allegations in this paragraph regarding a “Pay by Touch bankruptcy.”

  Defendant denies that it violated the BIPA and denies the remaining allegations in this

  paragraph.

         68.      That bankruptcy spurred Illinois citizens and legislators into realizing that

  it is crucial for individuals to understand when providing biometric identifiers or

  information such as a finger scan, and/or data derived therefrom, who exactly is




                                           Page 23 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 24 of 51 Page ID #136



  collecting their biometric data, where it will be transmitted and for what purposes, and

  for how long.

         ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to

  the truth or falsity of the allegations in this paragraph.

          69.     Thus, BIPA is the Illinois Legislatures expression that Illinois citizens have

  biometric privacy right, as created by BIPA.

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph.       Except as

  expressly stated, Defendant denies the allegations in this paragraph. Defendant denies that it

  violated the BIPA.

          70.     Defendant disregarded these obligations and instead unlawfully collected,

  stored, and used employees’ biometric identifiers and information, without ever

  receiving the individual’s informed written consent as required by BIPA.

          ANSWER: Defendant denies the allegations in this paragraph.

          71.     Because Defendant neither published a BIPA-mandated data retention policy

  nor disclosed the purposes for their collection of biometric data, Defendant’s employees

  have no idea whether Defendant sells, discloses, re-discloses, or otherwise disseminates his

  or her biometric data.

          ANSWER: Defendant denies the allegations in this paragraph.




                                               Page 24 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 25 of 51 Page ID #137



         72.     Nor are Plaintiff and the putative Class told whom Defendant currently discloses

  his or her biometric data, or what might happen to his or her biometric data in the event of a

  buyout, merger, or a bankruptcy.

         ANSWER: Defendant denies the allegations in this paragraph.

         73.     By and through the actions detailed above, Defendant has not only disregarded

  the Class’ privacy rights, but it has also violated BIPA.

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant denies the

  allegations in this paragraph.

         74.     Defendant’s above-described use of biometrics benefits only Defendant. There

  is no corresponding benefit to employees: Defendant has required or coerced

  employees to comply in order to receive a paycheck, after they have been committed to the

  job.

         ANSWER: Defendant denies the allegations in this paragraph.

                                      CLASS ALLEGATIONS

         75.     Plaintiff brings this action on behalf of herself and pursuant to 735 ILCS 5/2-

  801 on behalf of a class (hereinafter the “Class”) defined as follows:

         All persons who were enrolled in the biometric timekeeping system and
         subsequently used a biometric timeclock while employed/working for
         Defendant from five years preceding the filing of this action to the date a class
         notice is mailed in this action.

  Excluded from the class are Defendant’s officers and directors, Plaintiff’s counsel, and

  any member of the judiciary presiding over this action.

         ANSWER: Defendant admits that Plaintiff purports to bring the claims set forth in her

  Complaint as a class action on behalf of the proposed putative class described in this paragraph,

                                            Page 25 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 26 of 51 Page ID #138



  but denies that this action may be maintained as a class action. Defendant denies liability to

  Plaintiff or any member of the purported class. Except as expressly admitted, Defendant denies

  the allegations in this paragraph.

         76.      Numerosity: The exact number of class members is unknown and is

  not available to Plaintiff at this time, but upon information and belief, there are in excess of

  forty potential class members, and individual joinder in this case is impracticable. Class

  members can easily be identified through Defendant’s records and allowing this matter to

  proceed on a class basis will prevent any retaliation by Defendant against current employees

  who are currently having their BIPA rights violated.

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant denies that

  this action may be maintained as a class action, denies liability to Plaintiff or any member of the

  purported class, and denies the allegations in this paragraph.

         77.      Common Questions: There are several questions of law and fact common

  to the claims of Plaintiff and the Class members, and those questions predominate over

  any questions that may affect individual Class members. Common questions include, but

  are not limited to, the following:

               a. whether Defendant has a practice of capturing or collecting employees’
                  biometrics;

               b. whether Defendant developed a written policy, made available to the public,
                  establishing a retention schedule and guidelines for permanently destroying
                  biometric identifiers and information when the initial purpose for collecting
                  or obtaining such identifiers or information has been satisfied or within three
                  years of the individual’s last interaction with Defendant, whichever occurs
                  first;




                                             Page 26 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 27 of 51 Page ID #139



               c. whether Defendant obtained an executed written release from finger scanned
                  employees before capturing, collecting, or otherwise obtaining employee
                  biometrics;

               d. whether Defendant obtained an executed written release from finger scanned
                  employees, as a condition of employment, before capturing, collecting,
                  converting, sharing, storing or using employee biometrics;

               e. whether Defendant provided a writing disclosing to employees the specific
                  purposes for which the biometrics are being collected, stored, and used;

               f. whether Defendant provided a writing disclosing to finger scanned employees
                  the length of time for which the biometrics are being collected, stored, and
                  used;

               g. whether Defendant’s conduct violates BIPA;

               h. whether Defendant’s conduct was negligent, reckless, or willful;

               i. whether Plaintiff and Class members are entitled to damages, and what is the
                  proper measure of damages;

               j. whether Plaintiff and Class members are entitled to injunctive relief.

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant denies

  that this action may be maintained as a class action and denies liability to Plaintiff or any

  member of the purported class. Except as expressly stated, Defendant denies the allegations

  in this paragraph.


         78.      Adequacy of Representation: Plaintiff will fairly and adequately represent

  and protect the interest of the class and has retained competent counsel experienced

  in complex litigation and class action litigation. Plaintiff has no interests antagonistic to

  those of the class, and Defendant has no defenses unique to Plaintiff.

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant lacks


                                            Page 27 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 28 of 51 Page ID #140



  knowledge or information sufficient to form a belief as to the truth or falsity of the

  allegations in this paragraph regarding Plaintiff’s ability to represent the class, Plaintiff’s

  interests, and the competency, experience, and commitment of Plaintiff’s counsel.

  Defendant denies that this action may be maintained as a class action, denies that Plaintiff

  is an adequate class representative, and denies liability to Plaintiff or any member of the

  purported class.    Except as expressly stated, Defendant denies the allegations in this

  paragraph.

         79.     Appropriateness:        Class proceedings are also superior to all other

  available methods for the fair and efficient adjudication of this controversy because

  joinder of all parties is impracticable. Further, it would be virtually impossible for the

  individual members of the Class to obtain effective relief because of the fear and

  likelihood of retaliation by Defendant against current employees bringing a civil action

  as an individual. Even if Class members were able or willing to pursue such individual

  litigation, a class action would still be preferable due to the fact that a multiplicity of

  individual actions would likely increase the expense and time of litigation given the

  complex legal and factual controversies presented in this Class Action Complaint. A

  class action, on the other hand, provides the benefits of fewer management difficulties,

  single adjudication, economy of scale, and comprehensive ‘supervision before a single

  Court, and would result in reduced time, effort and expense for all parties and the

  Court, and ultimately, the uniformity of decisions.

        ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant denies that

  this action may be maintained as a class action and denies liability to Plaintiff or any member of


                                            Page 28 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 29 of 51 Page ID #141



  the purported class.      Except as expressly stated, Defendant denies the allegations in this

  paragraph.

                COUNT I — FOR DAMAGES AGAINST DEFENDANT
  VIOLATION OF 740 ILCS 14/1, ET SEQ. - THE BIOMETRIC INFORMATION PRIVACY
                                        ACT
                INDIVIDUALLY AND ON BEHALF OF THE CLASS

          80.     Plaintiff, individually and on behalf of all others similarly situated, repeats, re-

  alleges, and incorporates all preceding paragraphs as if fully set forth herein.

         ANSWER: Defendant incorporates its responses to paragraphs 1 through 79 of the

  Complaint as if set forth fully herein.

          81.     BIPA is a remedial statute designed to protect employees, by requiring consent

  and disclosures associated with the handling of biometrics, particularly in the context of

  biometric technology. 740 ILCS 14/5(g), 14/10, and 14/15(b)(3).

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph. Defendant denies

  that Plaintiff accurately characterizes the BIPA. Except as expressly stated, Defendant denies

  the allegations in this paragraph. Defendant denies that it violated the BIPA.

          82.     The Illinois General Assembly’s recognition of the importance of the public

  policy and benefits underpinning BIPA’s enactment, and the regulation of biometrics collection,

  is detailed in the text of the statute itself.

          ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA and the legislative history speak for themselves.          To the extent that Plaintiff’s

                                                   Page 29 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 30 of 51 Page ID #142



  characterization of the BIPA or legislative history is inaccurate or incomplete, Defendant denies

  the allegations in this paragraph. Except as expressly stated, Defendant denies the allegations in

  this paragraph. Defendant denies that it violated the BIPA.

          83.    Further, the Illinois Supreme Court, in a unanimous decision made clear that

  “Compliance should not be difficult.” Rosenbach v. Six Flags Entm’t Corp., 2019 IL 123186,

  ¶ 37 (Jan. 25, 2019).

          ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA and the Illinois Supreme Court’s Rosenbach decision speak for themselves. To the

  extent that Plaintiff’s characterization of the BIPA or the Illinois Supreme Court’s Rosenbach

  decision is inaccurate or incomplete, Defendant denies the allegations in this paragraph. Except

  as expressly stated, Defendant denies that Plaintiff accurately and fully characterizes the Illinois

  Supreme Court’s Rosenbach decision and the BIPA. Defendant denies that it violated the

  BIPA.

          84.    Additionally, the Illinois Supreme Court has made clear that the Illinois

  Legislature intended to “subject private entities who fail to follow the statute’s

  requirements to substantial          potential    liability,   including liquidated damages,

  injunctions, attorney fees, and litigation expenses ‘for each violation’ of the law (id. §

  20) whether or not actual damages, beyond violation of the law’s provisions, can be

  shown. Id. at ¶ 36 (emphasis added).

          ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA and the Illinois Supreme Court’s Rosenbach decision speak for themselves. To the


                                             Page 30 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 31 of 51 Page ID #143



  extent that Plaintiff’s characterization of the BIPA or the Illinois Supreme Court’s Rosenbach

  decision is inaccurate or incomplete, Defendant denies the allegations in this paragraph. Except

  as expressly stated, Defendant denies that Plaintiff accurately and fully quotes or characterizes

  the Illinois Supreme Court’s Rosenbach decision and the BIPA. Defendant denies that it

  violated the BIPA.

          85.     “It is clear that the legislature intended for this provision to have substantial

  force.” Id. at ¶ 37.

         ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA and the Illinois Supreme Court’s Rosenbach decision speak for themselves. To the

  extent that Plaintiff’s characterization of the BIPA or the Illinois Supreme Court’s Rosenbach

  decision is inaccurate or incomplete, Defendant denies the allegations in this paragraph. Except

  as expressly stated, Defendant denies that Plaintiff accurate and fully quotes or characterizes the

  Illinois Supreme Court’s Rosenbach decision and the BIPA. Defendant denies that it violated

  the BIPA.

          86.     Defendant has been and continues to be a “private entity.”

          ANSWER: Defendant admits the allegations in this paragraph.

          87.     Defendant has been and continues to be a “private entity” in possession of

  Plaintiffs and other employees’ biometrics, and it collected, captured, or otherwise

  obtained their biometric identifiers and biometric information within the meaning of the

  Act.

          ANSWER: Defendant denies the allegations in this paragraph.




                                             Page 31 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 32 of 51 Page ID #144



         88.      As more fully set forth above, at relevant times Defendant collected,

  captured, or otherwise obtained, Plaintiff’s and other employees’ biometric identifiers and

  biometric information based on those identifiers as defined by BIPA, 740 ILCS 14/10,

  through the imposition of biometric timekeeping devices.

         ANSWER: Defendant denies the allegations in this paragraph.

         89.      In violation of 740 ILCS 14/15(a), Defendant failed to make such a written

  policy publicly available to Plaintiff and other class members.

         ANSWER: Defendant denies the allegations in this paragraph.

         90.      In violation of 740 ILCS 14/15(b), Defendant has collected, captured, stored,

  and/or otherwise obtained Plaintiff’s and other class members’ biometric identifiers and

  biometric information, without:

               a. informing Plaintiff and the Class (including, where applicable, their legal
                  authorized representatives), in writing, that the biometric identifiers or
                  biometric information were being obtained, collected, captured, and/or stored;

               b. informing Plaintiff and the Class (including, where applicable, their legal
                  authorized representatives), in writing, of the specific purpose and length of
                  term for which the biometric identifiers or biometric information were being
                  collected, stored, and used; and

               c. receiving a written release executed by Plaintiff and/or Class members and
                  executed by Plaintiff and/or Class members as a condition of employment.

         ANSWER: Defendant denies the allegations in this paragraph.

         91.      Defendant took Plaintiff’s and other class members’ finger scans, and knowingly

  caused their biometrics to be captured, collected, stored, and/or otherwise obtained

  without making publicly available the required policy that explains, for example, any

  purposes for which the biometric identifiers and information were collected, a retention




                                            Page 32 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 33 of 51 Page ID #145



  schedule, and guidelines for permanently destroying biometric identifiers and

  information.

         ANSWER: Defendant denies the allegations in this paragraph.

         92.     As a result of Defendant’s above- described acts and omissions, Defendant

  has invaded the privacy of Plaintiff and the Class; it has unlawfully and coercively taken

  their biometrics; it has failed to provide them with information required by BIPA; it has

  deprived them of benefits, rights, opportunities and decisions conferred and required by

  the Illinois legislature via BIPA; and it illegally captured, collected, recorded, possessed,

  converted, and/or stored their finger scans, biometrics, and property.

         ANSWER: Defendant denies the allegations in this paragraph.

         93.     Accordingly, Defendant has violated the BIPA, and Plaintiff and the Class have

  been damaged and are entitled to damages available under the BIPA, including liquidated

  damages of $1,000 per negligent violation, $5,000 per willful or reckless violation, or actual

  damages, whichever is greater. 740 ILCS 14/20(1).

         ANSWER: Defendant denies the allegations in this paragraph.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, individually and on behalf of the Class of similarly

  situated individuals, prays for an Order as follows:

         A.      Finding this action satisfies the prerequisites for maintenance as a class action set

  forth in 735 ILCS 5/2-801, et seq., and certifying the Class as defined herein;

         B.      Designating and appointing Plaintiff as representative of the Class and Plaintiff’s

  undersigned counsel as Class Counsel;




                                             Page 33 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 34 of 51 Page ID #146



          C.      Entering judgment in favor of Plaintiff and . the Class and against

  Defendant;

          D.      Awarding Plaintiff and the Class members liquidated damages of $1,000 per

  negligent violation, $5,000 per willful or reckless violation, or actual damages, whichever

  is greater, for each violation of BIPA;

          E.      Awarding Plaintiff and the Class members reasonable attorneys’ fees and costs

  incurred in this litigation; and

          F.      Granting all such other and further relief as the Court deems just and

  appropriate.

         ANSWER: Defendant denies that Plaintiff is entitled to the relief sought in this “Prayer

  for Relief”/“Wherefore” paragraph, including all subparts, and denies the allegations in this

  paragraph.

           COUNT II — FOR INJUNCTIVE RELIEF AGAINST DEFENDANT
   VIOLATION OF 740 ILCS 14/1, ET SEQ. - THE BIOMETRIC INFORMATION PRIVACY
                                         ACT

          94.     Plaintiff, individually and on behalf of all others similarly situated, repeats, re-

  alleges, and incorporates all preceding paragraphs as if fully set forth herein.

          ANSWER: Defendant incorporates its responses to paragraphs 1 through 93 of the

  Complaint as if set forth fully herein.

          95.     BIPA provides for injunctive relief. 740 ILCS 14/20(4).

          ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph. Defendant denies


                                             Page 34 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 35 of 51 Page ID #147



  that Plaintiff accurately characterizes the BIPA. Except as expressly stated, Defendant denies

  the allegations in this paragraph. Defendant denies that it violated the BIPA.

         96.     Plaintiff and other Class members are entitled to an order requiring Defendant to

  make disclosures consistent with the Act and enjoining further unlawful conduct.

         ANSWER: Defendant denies the allegations in this paragraph.

         97.     First, Plaintiff seeks an order requiring Defendant to publicly disclose a

  written policy establishing any specific purpose and length of term for which Plaintiff

  and other employees’ biometrics have been collected, captured, stored, obtained, and/or

  used, as well as guidelines for permanently destroying such biometrics when the initial

  purpose for collecting or obtaining such identifiers or information has been satisfied or

  within 3 years of the individual’s last interaction with the private entity, whichever

  occurs first, as required by 740 ILCS 14/15(a).

         ANSWER:        Defendant denies that Plaintiff is entitled to the relief sought in this

  paragraph and denies the allegations in this paragraph.

         98.     Second, Plaintiff seeks an order requiring Defendant to disclose whether

  Defendant has retained Plaintiffs and other employees’ biometrics in any fashion, and

  if, when, and how such biometrics were permanently destroyed, consistent with BIPA.

         ANSWER:        Defendant denies that Plaintiff is entitled to the relief sought in this

  paragraph and denies the allegations in this paragraph.

         99.     Third, due to the above-described facts, and Defendant’s failure to make

  publicly available facts demonstrating BIPA compliance as BIPA requires, Defendant

  should be ordered to: (i) disclose if (and if, precisely how, and to whom) it has

  disseminated, sold, leased, traded, or otherwise profited from Plaintiff and other finger


                                            Page 35 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 36 of 51 Page ID #148



  scanned employees’ biometrics, which is strictly prohibited under BIPA; and (ii)

  disclose the standard of care that it employed to store, transmit, and protect such

  biometrics, as provided under BIPA. 740 ILCS 14/15(c), (d), (e).

          ANSWER:        Defendant denies that Plaintiff is entitled to the relief sought in this

  paragraph and denies the allegations in this paragraph.

          100.    Fourth, Defendant should be enjoined from further BIPA non-compliance and

  should be ordered to remedy any BIPA compliance deficiencies forthwith.

          ANSWER:        Defendant denies that Plaintiff is entitled to the relief sought in this

  paragraph and denies the allegations in this paragraph.

          101.    Plaintiffs and other Class members’ legal interests are adverse to

  Defendant’s legal interests. There is a. substantial controversy between Plaintiff and

  Class members and Defendant warranting equitable relief so that Plaintiff and the Class

  may obtain the protections that BIPA entitles them to receive.

          ANSWER:        Defendant denies that Plaintiff is entitled to the relief sought in this

  paragraph and denies the allegations in this paragraph.

          102.    Plaintiff and the Class do not know what Defendant has done (or intends

  to do) with their biometrics. Absent injunctive relief, Defendant is likely to continue its

  BIPA non-compliance and Plaintiff and other Class members will continue to be in the

  dark on the subject.

          ANSWER: Defendant denies the allegations in this paragraph.

          103.    For the reasons set forth above, Plaintiff is likely to succeed on the merits of

  Plaintiff’s claims.

          ANSWER: Defendant denies the allegations in this paragraph.


                                            Page 36 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 37 of 51 Page ID #149



         104.    BIPA establishes the importance, value, and sensitive nature of biometrics,

  along with the need to protect and control it; Plaintiff is entitled to know what Defendant

  has done with it as set forth above, and to an affirmation and verification that it has been or

  will be permanently destroyed as required by 740 ILCS 14/15(a).

        ANSWER: The allegations in this paragraph call for legal conclusions and do not

  require a response from Defendant. To the extent a response is required, Defendant states that

  the BIPA speaks for itself. To the extent that Plaintiff’s characterization of the BIPA is

  inaccurate or incomplete, Defendant denies the allegations in this paragraph.            Except as

  expressly stated, Defendant denies the allegations in this paragraph. Defendant denies that it

  violated the BIPA.

         105.    The gravity of the harm to Plaintiff and the Class, absent equitable relief,

  outweighs any harm to Defendant if such relief is granted.

        ANSWER:         Defendant denies that Plaintiff is entitled to the relief sought in this

  paragraph and denies the allegations in this paragraph.

         106.    As a result, Plaintiff requests commensurate injunctive relief.

        ANSWER:         Defendant denies that Plaintiff is entitled to the relief sought in this

  paragraph and denies the allegations in this paragraph.

         WHEREFORE, Plaintiff, individually and on behalf of the class, prays for an

  Order as follows:

         A.      Finding this action satisfies the prerequisites for maintenance as a class action set

  forth in 735 ILCS 5/2-801, et seq., and certifying the class defined herein;

         B.      Designating and appointing Plaintiff as representative of the class and Plaintiff’s

  undersigned counsel as class counsel;


                                             Page 37 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 38 of 51 Page ID #150



          C.      Entering judgment in favor of Plaintiff and the class and against

  Defendant;

          D.      Awarding Plaintiff and the class members all damages available to Plaintiff and

  the class available under applicable law, including statutory or liquidated damages;

          E.      Providing commensurate injunctive relief for Plaintiff and class members as set

  forth above;

          F.      Awarding Plaintiff and the Class members reasonable attorneys’ fees and costs

  incurred in this litigation; and

          G.      Granting all such other and further relief as the Court deems just and

  appropriate.

         ANSWER:         Defendant denies that Plaintiff is entitled to the relief sought in this

  “Wherefore” paragraph, including all subparts, and denies the allegations in this paragraph.

                                     AFFIRMATIVE DEFENSES

                                      First Affirmative Defense

                            (Good Faith and Substantial Compliance)

          1.1.    The Complaint is barred, in whole or in part, because Defendant’s

  substantial compliance with the requirements of the BIPA excuses any alleged procedural

  or technical violations of the BIPA.

          1.2.    To the extent that the BIPA applies to Defendant’s time tracking system or

  devices, the claims are barred in whole or in part based on Defendant’s good faith and

  reasonable interpretation of the BIPA and substantial compliance therewith.

          1.3.    Defendant utilized its time tracking practices and devices for legitimate

  business purposes.


                                             Page 38 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 39 of 51 Page ID #151



         1.4.    No “biometric identifiers” or “biometric information” of Plaintiff or any

  putative class member has been stored, transmitted or protected in a manner deemed to be

  unreasonable within the relevant industry or subject to safeguards that are less protective

  than the manner used to protect Defendant’s own confidential or other sensitive

  information.

         1.5.    To the extent the BIPA applies to Defendant’s time tracking devices, the

  BIPA requirements are satisfied by disclosures regarding Defendant’s time tracking

  system that persons employed by or working for Defendant received at or around the time

  of their hire or initial assignment to work at one of Defendant’s locations.

                                 Second Affirmative Defense

                                         (Due Process)

         2.1.    The Complaint is barred, in whole or in part, by the Due Process Clause of

  the United States Constitution and/or the Constitution of the State of Illinois.

         2.2.    Plaintiff alleges that she and the putative class members she seeks to

  represent are entitled to recover $1,000 or $5,000 in statutory liquidated damages for

  each alleged violation of the BIPA.

         2.3.    Assuming arguendo that Plaintiff’s allegations are true, such allegations

  amount only to a bare procedural or technical violation of the BIPA.

         2.4.    Plaintiff and/or members of the putative class have not suffered any actual

  injury or other harm as a result of any violation of the BIPA.

         2.5.    No “biometric identifiers” or “biometric information” of Plaintiff or any

  putative class member has been compromised by a data breach, identity theft, or other

  unauthorized disclosure.


                                          Page 39 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 40 of 51 Page ID #152



         2.6     Nor have any such “biometric identifiers” or “biometric information” been

  misappropriated, misused, subject to an improper sale, lease, trade, or profit.

         2.7.    No “biometric identifiers” or “biometric information” of Plaintiff or any

  putative class member has been stored, transmitted or protected in a manner deemed to be

  unreasonable within the relevant industry or subject to safeguards that are less protective

  than the manner used to protect Defendant’s own confidential or other sensitive

  information.

         2.8.    Harm that is speculative and/or hypothetical is not a cognizable injury or

  otherwise actionable under the BIPA, and does not render Plaintiff or any putative class

  member “aggrieved” by the alleged violation of the BIPA.

         2.9.    The statutory liquidated damages potentially available under the BIPA, as

  applied to Plaintiff’s and/or putative class members’ claims and allegations, are grossly

  excessive and disproportionate in light of the absence of any injury or harm to Plaintiff

  and/or members of the putative class.

         2.10. The statutory liquidated damages potentially available under the BIPA, as

  applied to Plaintiff’s and/or putative class members’ claims and allegations, would result

  in a windfall to Plaintiff and/or putative class members because the BIPA’s liquidated

  damages per-violation on a class-wide basis would be entirely disparate to a technical

  violation of the statute.

         2.11. Therefore, any award of statutory liquidated damages to the Plaintiff or

  putative class members would violate Defendant’s due process rights.




                                          Page 40 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 41 of 51 Page ID #153



                                 Third Affirmative Defense

                             (Unenforceable Liquidated Damages)

         3.1.    The Complaint is barred, in whole or in part, because the BIPA’s liquidated

  statutory damages provision is not enforceable.

         3.2.    Plaintiff alleges that she and the putative class members she seeks to

  represent are entitled to recover $1,000 or $5,000 in statutory liquidated damages for

  each alleged negligent violation of the BIPA.

         3.3.    Plaintiff and/or members of the putative class do not even seek to recover

  actual damages.

         3.4.    Assuming arguendo that Plaintiff’s allegations are true, such allegations

  amount only to a bare procedural or technical violation of the BIPA.

         3.5.    No “biometric identifiers” or “biometric information” of Plaintiff or any

  putative class member has been compromised by a data breach, identity theft, or other

  unauthorized disclosure.

         3.6.    Nor have any such “biometric identifiers” or “biometric information” been

  misappropriated, misused, subject to an improper sale, lease, trade, or profit.

         3.7.    No “biometric identifiers” or “biometric information” of Plaintiff or any

  putative class member has been stored, transmitted or protected in a manner deemed to be

  unreasonable within the relevant industry or subject to safeguards that are less protective

  than the manner used to protect Defendant’s own confidential or other sensitive

  information.




                                          Page 41 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 42 of 51 Page ID #154



         3.8.   Harm that is speculative and/or hypothetical is not a cognizable injury or

  otherwise actionable under the BIPA, and does not render Plaintiff or any putative class

  member “aggrieved” by the alleged violation of the BIPA.

         3.9.   The statutory liquidated damages potentially available under the BIPA, as

  applied to Plaintiff’s claims and allegations, do not reasonably estimate Plaintiff’s and/or

  putative class members’ actual damages, which are zero.

         3.10. Accordingly, any such recovery would not be a reasonable estimate of

  actual damages, but instead would be more akin to punitive damages for strict liability—

  given that Plaintiff and the putative class members have not suffered any injury nor

  incurred any harm to warrant such relief.

         3.11. Therefore, Plaintiff and/or members of the putative class should not be

  permitted to recover statutory liquidated damages where no actual damages have been

  suffered or alleged.

                                 Fourth Affirmative Defense

                (Waiver/Authorization/Consent/Ratification/Acquiescence)

         4.1.   The Complaint is barred, in whole or in part, because of Plaintiff’s and any

  putative class members’ authorization, consent to, ratification of, and/or acquiescence to

  Defendant’s time tracking practices and use of Defendant’s time tracking devices.

         4.2.   Plaintiff and the putative class members actually or constructively

  consented and agreed, either expressly or impliedly, to the non-invasive use of

  Defendant’s time tracking devices, without threat, coercion or compulsion, as part of the

  time tracking systems and procedures at their place of work, and continued to voluntarily




                                          Page 42 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 43 of 51 Page ID #155



  use Defendant’s time tracking devices with knowledge of their operation and without

  making any inquiry concerning the collection, use, or retention of personal information.

                                 Fifth Affirmative Defense

                                          (Estoppel)

         5.1.   The Complaint is barred, in whole or in part, by the doctrine of estoppel.

         5.2.   Plaintiff and the putative class members actually or constructively

  consented and agreed, either expressly or impliedly, to the non-invasive use of

  Defendant’s time tracking devices, without threat, coercion or compulsion, as part of the

  time tracking systems and procedures at their place of work, and continued to voluntarily

  use Defendant’s time tracking devices with knowledge of their operation and without

  making any inquiry concerning the collection, use, or retention of personal information.

                                 Sixth Affirmative Defense

                                          (Laches)

         6.1.   The Complaint is barred, in whole or in part, by the doctrine of laches to

  the extent Plaintiff and the putative class members unreasonably delayed before asserting

  their purported rights under BIPA and, thereby, cause undue prejudice to Defendant.

         6.2.   Defendant implemented its time tracking system at issue in or around 2007.

         6.3.   Plaintiff and each putative Class member knew of Defendant’s time

  tracking system conduct, and even participated in using Defendant’s time tracking

  devices for years.

         6.4.   Neither Plaintiff nor any potential class member ever expressed a concern

  about Defendant’s time tracking system, nor did they request to use the alternative

  method of clocking in/clocking out that existed.


                                         Page 43 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 44 of 51 Page ID #156



         6.5.    Yet Plaintiff did not file this lawsuit until March 11, 2019.

                                 Seventh Affirmative Defense

                                        (Unclean Hands)

         7.1.    The Complaint is barred, in whole or in part, by the doctrine of unclean

  hands, due to Plaintiff’s and/or putative class members’ own acts and/or omissions with

  respect to the subject matter of the Complaint.

         7.2.    Plaintiff and each putative class member approved and participated in the

  complained-of conduct by using, and agreeing to use, Defendant’s time tracking systems,

  practices, and devices.

                                  Eighth Affirmative Defense

                              (Last Clear Chance or Avoidance)

         8.1.    The Complaint is barred, in whole or in part, by the doctrines of last clear

  chance and/or avoidance.

         8.2.    Plaintiff and/or members of the putative class (the existence of which is

  expressly denied) had the ability and/or the last clear chance to avoid using Defendant’s

  time tracking devices and thus, to avoid any harm or damage they have allegedly

  suffered.

         8.3.    Plaintiff and the putative class members chose to use Defendant’s time

  tracking devices, without threat, coercion or compulsion, as part of the time tracking

  systems or procedures at their place of work, and continued to voluntarily use

  Defendant’s time tracking devices with knowledge of their operation and without making

  any inquiry or objection concerning the collection, use, or retention of any data or

  information.


                                           Page 44 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 45 of 51 Page ID #157



                                  Ninth Affirmative Defense

                             (Contributory/Comparative Fault)

         9.1.    Defendant places in issue the negligence, faults, and responsibilities of all

  persons and entities, including Plaintiff and/or members of the putative class (the

  existence of which is expressly denied), Plaintiff’s employer, the putative class members’

  employers, and the timeclock technology vendors or software license providers, that have

  contributed in any degree to the injuries and damages alleged to have been sustained by

  Plaintiff and/or members of the putative class.

         9.2.    Assuming that 100% represents the total combined negligence or fault, the

  negligence or fault of parties other than Defendant is more than 50% of the total

  proximate cause of the alleged damages and, therefore, there is no liability on the part of

  Defendant.

         9.3.    In the alternative, judgment against Defendant, if any, should be

  diminished to an amount that represents Defendant’s degree of negligence, fault, or

  responsibility, if any.

         9.4.    If Plaintiff is found to be entitled to recover any alleged damages,

  Defendant’s share thereof must be apportioned or reduced to the extent that such damages

  are attributable to persons or entities other than Defendant.

         9.5.    Additionally, if Defendant’s fault is determined to be less than 25% of the

  total fault attributable to Plaintiff, Defendant, and any other third parties, Defendant

  should only be severally liable.

                                  Tenth Affirmative Defense

                                (Failure to Mitigate Damages)


                                          Page 45 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 46 of 51 Page ID #158



         10.1. The Complaint is barred, in whole or in part, by Plaintiff’s and/or putative

  class members’ (the existence of which is expressly denied) failure to mitigate their

  alleged damages.

         10.2. Plaintiff and the putative class members voluntarily used Defendant’s time

  tracking devices, without threat, coercion or compulsion, as part of the time tracking

  systems and procedures at their place of work, and continued to voluntarily use

  Defendant’s time tracking devices with knowledge of their operation and without making

  any inquiry concerning the collection, use, or retention of personal information.

         10.3. Strict compliance with the BIPA (including the publication of a written

  policy with retention schedules and guidelines for permanently destroying biometric

  identifiers and biometric information, as well as obtaining advance written consent for

  the collection, storage, and use of such data and/or disclosing the purpose and length of

  term for same) would not have stopped Plaintiff or any putative class member from

  voluntarily using Defendant’s time tracking devices and, therefore, would not have

  prevented the collection, storage, and use of any data, or mitigate against risk associated

  with the prospect of a data breach, identity theft, or other unauthorized disclosure.

         10.4. Plaintiff failed to complain to Defendant about any alleged about the time

  tracking system. Had she raised such concerns, Defendant could have provided Plaintiff

  the ability to use a different process for clocking in/clocking out.

                                 Eleventh Affirmative Defense

                                    (Statute of Limitations)

         11.1. The Complaint may be barred, in whole or in part, by any applicable

  statutes of limitations, including, but not limited to, the one-year statute of limitations for


                                           Page 46 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 47 of 51 Page ID #159



  publication of matter violating a right of privacy or the two-year statute of limitations for

  actions involving, among other things, personal injury. See 735 ILCS 5/13-201; 735

  ILCS 5/13-202.

         11.2. Defendant implemented its time tracking system at issue in or 2007.

         11.3. Plaintiff did not file this lawsuit until March 11, 2019.

                                   Twelfth Affirmative Defense

                                           (Retroactivity)

         12.1.   The Complaint is barred, in whole or in part, and class certification is

  inappropriate because the BIPA is not retroactive and thus, could not apply to the entirety of the

  class members’ claims.

         12.2.   The BIPA defines “written release” “in the context of employment,” as “a release

  executed by an employee as a condition of employment.” 740 ILCS 14/10.

         12.3.   Members of the putative class were Defendant’s employees prior to the effective

  date of the BIPA.

         13.4.   As such, no written release under the BIPA could have been executed by those

  class members “as a condition of employment.”

                                 Thirteenth Affirmative Defense

                                           (Preemption)

         13.1.   The Complaint is barred, in whole or in part, to the extent that any claim of

  Plaintiff or any putative class member (the existence of which is expressly denied) is barred or

  preempted by the Workers’ Compensation Act, 820 ILCS 305/1 et seq.

                                 Fourteenth Affirmative Defense

                                    (Claim or Issue Preclusion)


                                            Page 47 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 48 of 51 Page ID #160



         14.1.   The Complaint is barred, in whole or in part, to the extent that any claim of

  Plaintiff or any putative class member (the existence of which is expressly denied) is barred

  under the doctrines of issue or claim preclusion.

                                    Fifteenth Affirmative Defense

                                (Release or Accord and Satisfaction)

         15.1.   The Complaint is barred, in whole or in part, to the extent that any claim of

  Plaintiff or any putative class member (the existence of which is expressly denied) is barred

  under the doctrines of release and/or accord and satisfaction.

                                    Sixteenth Affirmative Defense

                                    (Extraterritorial Application)

         16.1.   The Complaint is barred, in whole or in part, to the extent that any claim of

  Plaintiff or any putative class member (the existence of which is expressly denied) requires

  extraterritorial application of the BIPA.


                                   Seventeenth Affirmative Defense

                               (Lack of Standing- Injunctive Relief)

         17.1.   Plaintiff lacks standing to pursue a claim for injunctive relief.

         17.2    Plaintiff has never been an employee of Defendant and is no longer working at

  any of Defendant’s facilities.




                                              Page 48 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 49 of 51 Page ID #161



                                           RESERVATION

         Defendant World Wide Technology, LLC reserves the right to amend its Answer to

  include any additional affirmative and/or other defenses which may be determined through

  further fact investigation or discovery in this matter.

                                            CONCLUSION

         WHEREFORE World Wide Technology, LLC prays for dismissal of the Complaint,

  with prejudice, at Plaintiff’s cost, and for such other and further relief as the Court deems just

  and proper.

                                           JURY DEMAND

         Defendant demands a trial by jury on all issues so triable.



  Dated: June 21, 2019                           Respectfully submitted,

                                                 WORLD WIDE TECHNOLOGY, LLC


                                                 By: /s/ Lauren J. Caisman

                                                 Attorneys for Defendant World Wide Technology,
                                                 LLC

                                                 Robert T. Ebert, Jr.
                                                 Darci Madden
                                                 BRYAN CAVE LEIGHTON PAISNER LLP
                                                 One Metropolitan Square
                                                 211 North Broadway, Suite 3600
                                                 St. Louis, Missouri 63102
                                                 Telephone: (314) 259-2000
                                                 Facsimile: (314) 259-2020
                                                 rtebert@bryancave.com
                                                 dfmadden@bclplaw.com

                                                 Lauren J. Caisman
                                                 BRYAN CAVE LEIGHTON PAISNER LLP
                                                 161 North Clark Street, Suite 4300

                                              Page 49 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 50 of 51 Page ID #162



                                     Chicago, Illinois 60601
                                     Telephone: (312) 602-5079
                                     Facsimile: (312) 698-7479
                                     lauren.caisman@bclplaw.com




                                  Page 50 of 51
Case 3:19-cv-00496-SMY-GCS Document 10 Filed 06/21/19 Page 51 of 51 Page ID #163



                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing document

  was served this 21st day of June 2019, to the following:


  Brandon M. Wise
  Paul A. Lesko
  PEIFFER WOLF CARR & KANE, APLC
  818 Layfayette Ave., Floor 2
  St. Louis, MO 63104
  bwise@pwcklegal.com
  plesko@pwcklegal.com
  (by the Court’s ECF system and electronic mail)

  Office of the Illinois Attorney General
  Deputy Attorney General Roger Flahaven
  100 West Randolph Street
  Chicago, IL 60601
  (by certified mail and Federal Express)

                                               /s/ Lauren J. Caisman
                                                     Lauren J. Caisman




                                            Page 51 of 51
